DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 4, 6, 8, 9, 10, 11, 12, 14, 15, 16, 18, 19, 29, 30, 31, 32, 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to make the gas injection member stationary such that the scope of the claims has changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2012/0145041 to Walters in view of United States Patent Application No. 2017/0137940 to Zeberoff, United States Patent Application No. 2004/0037767 to Adderton et al is presented below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 14-16, 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0145041 to Walters in view of United States Patent Application No. 2017/0137940 to Zeberoff, United States Patent Application No. 2004/0037767 to Adderton et al.
In regards to Claim 1, Walters teaches a manufacturing apparatus for plasma treating small particles such as carbon nanotubes (carbon-based powders, Abstract, surface functionalization [0006-0007]) Fig. 1-5, comprising: an elongated low pressure chamber (9, fixed sealable housing, which is vacuum evacuated by port V [0067]); 
an elongated metal process tube (drum 8, which is a metal counter electrode [0066]) positioned within the chamber; 
one tumbler reactor (4, drum [0057]), removably positioned within the elongated metal process tube (as 4 is loaded into 8 via pads [0066]) and configured to rotate within the elongated metal process tube (as shown by the arrows for 8 and 4 in Fig. 4), said one or more tumbler reactors (drum 4) configured to receive the carbon based powder [0062], said one or more tumbler reactors each comprising an elongated metal cylindrical tube (as it is a cylindrical tube, and can be metal in Fig. 9 of drum 2004, [0088]) and each having a gas distribution manifold (as through gas filter of 32, 32) positioned therein and extending the substantial length of the tumbler reactor (as 3 extends through a large portion of 4 in Fig. 1 and 4), wherein the elongated metal process tube comprises an exhaust port connected to a vacuum pump to provide a low pressure environment 83 [0067], the gas injection member being stationary (as it is a fixed electrode insert [0058] wherein the tumblers and elongated metal process tube rotate instead around the gas injection member), the tumbler reactor having a mesh end cap (see Fig. 9, 2111, [0089], end wall filter module) [0012-0090]. 
Walters does not expressly teach wherein the one or more tumbler reactors each comprise a mesh end cap and an end plate at both ends of the tumbler reactor, each mesh end cap having a plurality of apertures sized such24824-4911-2045 1 074214-045100Docket No.: 074214-045100that the apertures contain the carbon-based powder within the tumbler reactor and allow the process gases to flow between the tumbler reactor and the metal process tube or that the wherein the elongated metal process tube comprises a vacuum port for injecting purge gases or that the plurality of injection ports positioned along the gas injection member for injecting a mixture of process gases uniformly into the tumbler reactor.
Zeberoff teaches a manufacturing apparatus Fig. 1 for growing silicon coatings on carbon based powders (graphite, C60 fullerenes) [0022, 0031], comprising: an elongated process tube 1 Fig. 1 [0006, 0019]; one or more tumbler reactors 2 positioned within the elongated process tube and configured to rotate within the elongated process tube [0027], said one or more tumbler reactors configured to receive the powder/particles, said one or more tumbler reactors each comprising an elongated cylindrical metal tube [0035, stainless porous material] and each having a gas distribution manifold 11 positioned therein and extending the substantial length of the tumbler reactor (as shown by the length of 11 to 2 in Fig. 1, which is also made of a stainless porous material [0035]), wherein the elongated process tube comprises a vacuum port (valves 15, 17, purge gases [0039]) for injecting purge gases and an exhaust port 8 connected to a vacuum pump to provide a low pressure environment [0034], wherein the gas distribution manifold comprises a gas injection member 13 comprising a plurality of injection ports (pores of 11, as it is also a porous member, the pores being ports) positioned along the gas injection members for injecting a mixture of process gases uniformly into the tumbler reactor [0034], and wherein the one or more tumbler reactors each comprise a mesh end cap and an end plate at both ends of the tumbler reactor (as the entirety of 2 is a mesh porous member, such that the ends of the tube are also porous and thus porous endcaps [0034-0037]), each mesh end cap having a plurality of apertures sized such that the apertures contain the powder within the tumbler reactor and allow the process gases to flow between the tumbler reactor and the metal process tube (see sizing of [0031-0035 and intended use of apparatus to coat particles within the porous cylinder, [0019-0037], claims 1-26, as the porous vessel contains and agitate the solid particles). 
Zeberoff further teaches that the arrangement of the gas manifold in the porous tube and the presence of a purge line and an evacuation line allows for reactant gases/purge gases to rapidly enter and exit the vessel such that the reactor geometry and design allows for more effective confinement and uniform coating, reduced process time and more effective usage of materials  [0004, 0010-0037].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Walters with the purge gas inlet/exhaust port, gas manifold (with the gas injection members comprising the plurality of injection ports along the gas injection member as it is porous), and mesh end caps of Zeberoff to the elongated metal process tube and the tumbler reactor of Walters. One would be motivated to do so gases to allow for the predictable result of the rapid entering and exiting of into the tumblers such that the reactor geometry and design allows for more effective confinement and uniform coating, reduced process time and more effective usage of materials.  See MPEP 2143, Motivations A. The resulting apparatus would have a mesh tube tumbler reactor with mesh end caps sized to keep the particles therein (as the particles are contained therein), a gas manifold in the tumbler reactor with ports therein, and a purge gas inlet/vacuum port connected to the elongated metal process tube.
Because the arrangement of the porosity of the gas manifold, tumbler, elongated metal process tube, the mesh end caps of Zeberoff relate to the openings and gas flow and not the rotation of the reactors around the gas manifold, the gas manifold and thus the gas injection member of Walters in view of Zeberoff would remain stationary.
Zeberoff teaches the tumbler reactor is heated [0030].
Walters in view of Zeberoff do not expressly teach the chamber has heating elements to heat the elongated metal process tube the elongated metal process tube are configured to be heated according to a process recipe.
Adderton teaches a carbon nanotube apparatus which has a process chamber/reactor 18 which has a heater 20 a gas manifold 36 with separate gases (see 24, 34 gases and flow control) with a multi-channel flow controller 30 and heater controller 32 and a computer/processor 28 that controls the gas and temperature of the apparatus as per growth recipes [Para. 0033, 0036, 0038]. Adderton expressly teaches that control automation of the recipe and the heating element is employed to ensure safety during the fabrication of nanotubes in a variety of applications [Para. 0014].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Walters in view of Zeberoff by adding the processing control and positive structural teachings of a heating elements to heat the elongated metal process tube of Adderton. One would be motivated to do so for the purposes of automating the processing, thus ensuring the safety of said processes, and would result in an elongated metal process tube configured to be heated according to a process recipe. See MPEP 2143, Motivations A.  
Walters in view of Zeberoff and Adderton do not expressly teach that the elongated low pressure chamber is a CVD chamber and they do not expressly teach that the manufacturing apparatus is for growing silicon nanowires on carbon based powders.
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Walters in view of Zeberoff and Adderton is substantially the same as the claimed apparatus, the apparatus of Walters in view of Zeberoff and Adderton would be capable of fulfilling the limitations of the claim and thus be able to perform CVD and also grow silicon nanowires on carbon based powders, there being no structural difference between the apparatus of Walters in view of Zeberoff and Adderton and that of the claim.
 The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 6, Walters in view of Zeberoff and Adderton teach the injection ports are substantially equally distributed along the gas injection member to provide substantially uniform distribution of the mixture of process gases within the one or more tumbler reactors, as it made out of porous stainless steel from the teachings of Zeberoff, which indicates uniform ports as it is a porous material.
In regards to Claims 14-16 and 33, Walters teaches the one or more tumbler reactors further comprises one or more fins in the form of internal vanes/rib formations 44 that are formed integrally with the wall [0057, 0067] such that they are mounted on one or more inner walls of the tumbler reactor and are configured to provide at least one of control and distribution of powder motion in the tumbler reactor (as they carry the nanoparticles up and cast them down selectively through this plasma rich zone, [0067]), such that that the one or more fins are configured to prevent the carbon based powders from slipping along or clinging to the one or more inner walls during rotation of the tumbler reactor (as they carry up and cast down the nanoparticles [0067]).
In regards to Claim 29, Walters in view of Zeberoff and Adderton do not expressly teach carbon based powders comprise one or more selected from the group consisting of natural graphite, artificial graphite, soft carbon, hard carbon, amorphous carbon and combinations thereof, which is considered limitations drawn on the substrate to be processed and the intended operation. It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate or processing is not considered a positive limitation and the apparatus of Walters in view of Zeberoff and Adderton would be capable of processing carbon based powders and growing silicon nanowires on them, based on user selection of the type of substrate and processing, there being no structural limitations in the claims to prevent this otherwise.


Claims 4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0145041 to Walters in view of United States Patent Application No. 2017/0137940 to Zeberoff, United States Patent Application No. 2004/0037767 to Adderton et al, as applied to Claim 1 above, and in further view of U. S. Patent Application No. 2011/0142726 to Sugiyama.
The teachings of Walters in view of Zeberoff and Adderton are relied upon as set forth in the above 103 rejection.
In regards to Claims 4 and 8-12, Walters in view of Zeberoff and Adderton does not expressly teach the following: the gas distribution manifold comprises a U-shaped gas injection member, one or more scrapers configured to scrape at least a portion of the inner walls of the one or more tumbler reactors, the one or more scrapers is positioned at one or more of the ends of the one or more tumbler reactors to scrape the powder from the periphery of the one or more tumbler reactors, the one or more scrapers comprises an elongated blade that extends at least a portion of the length of the one or more tumbler reactors, a brush-like member is positioned along at least a portion of the outer side of the elongated blade, wherein the one or more scrapers is integrated with the gas distribution manifold in the one or more tumbler reactors.
Sugiyama teaches a tumbler reactor 10 Fig. 26 (as the particles tumble towards the outlet of 47, but also analogous in the production of nanocarbon) with a gas distribution manifold 72 that extends the substantial length of the tumbler reactor (as generally shown in Fig. 26, as extending along the length of 71)  that has a plurality of gas injection members 81a-e that form gas injection ports (see gas openings, mixture of catalyst mixed with hydrocarbon gas, Para. 00293, Para. 0087) formed therein for injecting process gas into the tumbler reactor [Para. 0293], the gas distribution manifold comprises a U-shaped gas injection member (see upside down U formed by 81a-e and 87), the U-shaped injection member comprises a plurality of gas injection ports 87 formed therein for injecting process gas into the tumbler reactor, the injection ports are substantially equally distributed along the gas injection member to provide substantially uniform distribution of the process gas within the tumbler reactor [Para. 293],  and further comprising one or more scrapers 83, 84, 73a configured to scrape at least a portion of the inner walls of the tumbler reactor [Para. 0248], the one or more scrapers is positioned at one or more of the ends of the tumbler reactor and scrapes powder from the periphery of the tumbler reactor (as they are arranged along the entire length of the reactor below the gas injection ports), the one or more scrapers comprises an elongated blade 83 that extends at least a portion of the length of the tumbler reactor (see length of 83 along 71 and Para. 0275),  a brush-like member (collective of 84) is positioned along at least a portion of the outer side of the elongated blade and wherein the one or more scrapers 73a is integrated with a gas distribution manifold [Para. 0296-0292, 0246-0292]. 
Sugiyama further teaches that gas distribution manifold results in the direction of spraying the catalyst-mixed hydrocarbon becomes the same as the downward flow direction of the nanocarbon  product, thus promoting product and the steady discharge thereof [Para. 0294].
It would have been obvious to one of ordinary skill in the art, before the effective filing date, with a reasonable expectation of success, to alternatively substitute the gas manifold of Walters in view of Zeberoff and Adderton with the gas manifold of Sugiyama, as art-recognized equivalent means for providing gas in carbon processing.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See also MPEP 2143. The resulting apparatus would have the apparatus of Walters in view of Zeberoff and Adderton and the gas manifold of Sugiyama, wherein the gas distribution manifold extends the substantial length of the tumbler reactor and comprises a gas injection member comprising a plurality of injection ports positioned along the gas injection members for injecting a mixture of process gases uniformly into the tumbler reactor, the manifold and gas injection members injecting a mixture of process gases uniformly into the tumbler reactor, having a U-shape and having brush like members and scrapers.
 
Claims 18, 19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0145041 to Walters in view of United States Patent Application No. 2017/0137940 to Zeberoff, United States Patent Application No. 2004/0037767 to Adderton et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2004/0126299 to Overbo et al.
The teachings of Walters in view of Zeberoff and Adderton are relied upon as set forth in the above 103 rejection.
In regards to Claims 18 and 19, Walters in view of Zeberoff and Adderton do not expressly teach a carriage rail with wheels configured to support the one or more tumbler reactors and to move the one or more tumbler reactors in and out of the elongated metal process tube or a carriage rail with wheels configured to move the CVD chamber away from the elongated metal process tube and the one or more tumbler reactors.
Walters, as per the rejection of Claim 1 above, does expressly teach the tumbler reactors are removable.
 Ovrebø teaches a furnace 1 Fig. 1, 2 that is mounted on carriage rail with wheels (not shown) but 1 is loaded thereon such that it is also on the CVD chamber that Is continuously heated and purged [Para. 0022] and rotates [Para. 0019], with a support that has possible cooling systems, gas control, and transmission [Para. 0019] wherein the carriage used for loading the reactors/containers 40, 41, 42, and 43, which are continuously rotated [Para. 0034-0035] and conveyed via a transport carriage [Para. 0020] and thus also unload, such that the resulting functionality is a transport carriage rail with wheels that is to support the tumbler reactor and to move the tumbler reactor in and out of the process tube/1 or a carriage rail with wheels configured to move the CVD chamber away from the process tube and tumbler reactor, depending on the perspective [Para. 0019-0035]. Ovrebø teaches further teaches that this is a more cost effective apparatus for producing powder at a very high grade purity through the minimization of retention times at unwanted temperature ranges [Para. 0005].
 As it is known to provide a transport carriage with rail and wheels in a transport for a reaction chamber, as taught by Ovrebø, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Walters in view of Zeberoff and Adderton to include a carriage with continuous conveyance and rotation. Specifically, the modification would modify Walters in view of Zeberoff and Adderton with the mechanism of moving the tumbler reactors in and out of the metal tube as per the teachings of Ovrebø. One would be motivated to do so in order to be able to produce powder/product at a very high grade purity through the minimization of retention times at unwanted temperature ranges. See MPEP 2143, Exemplary Rationale A.  The resulting apparatus fulfills the limitations of the claims.
In regards to Claim 31, Walters in view of Zeberoff and Adderton teach in the controller of Adderton that the temperature in the tumbler reactor and gases concentration in the one or more tumbler rectors are controlled by computer with automatic software for the production (see rejection of Claim 1 above.)
Walters in view of Zeberoff and Adderton do not expressly teach that the controller controls the rotation of the tumbler reactor. 
However, the apparatus of Ovrebø teaches that there is a controller that controls the rotation, temperature, and data logs can be controlled by a programmable processing unit and is common knowledge to those skilled in the art [Para. 0019].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the controller of Walters in view of Zeberoff and Adderton with the added functionality of controlling the rotation as per the teachings of Ovrebø, as it is commonly known in the art to do so. See MPEP 2143, Motivation A.  
The resulting apparatus fulfills the limitations of the claim.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0145041 to Walters in view of United States Patent Application No. 2017/0137940 to Zeberoff, United States Patent Application No. 2004/0037767 to Adderton et al, as applied to Claim 1 above, and in further view of U. S. Patent Application No. 2009/0047204 to Kim et al.
In regards to Claim 30, Walters in view of Zeberoff and Adderton does not expressly teach three active zones.
Kim teaches a manufacturing apparatus Fig. 2 for growing silicon Fig. 2, comprising: an elongated CVD chamber 1a, b (attached to a discharging means 17, 13 for low pressure); and an elongated process tube 2 positioned within the CVD chamber, the process tube comprising: at least one heating zone (Zh), at least one reaction zone (Zr) and at least one cooling zone (area for particles 3b, Para. 0292); a gas manifold 11, 15 for injecting gases into the process tube; a gas injector 15, coupled to the gas manifold, and extending through at least a portion of the process tube (as shown in Fig. 2, extension therein), the gas injector containing an injection ports in a section of the gas injector to inject process gases into the at least one reaction zone (see 11 in Zr); wherein the CVD chamber comprises heating elements 8a,8b [Para. 0237-0263] to heat the process tube and the at least one heating zone and reaction zone, wherein the process tube 2 comprises a vacuum port 12 for injecting purge gases (inert gas, Para. 0283) and an exhaust port 17 connected to a vacuum pump to provide a low pressure environment [Para. 0337], and wherein the gas distribution manifold (board for 15, 11) comprises a gas injection member (tip of 15) [Para. 0230-0468].
Kim teaches the zones allow for efficient heating of large scale particle formation while minimizing impurity contamination [Para. 0490-0499].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Walters in view of Zeberoff and Adderton, with the zones of Kim. One would be motivated to do so to allow for efficient heating of large scale particle formation while minimizing impurity contamination. See MPEP 2143, Motivation A. The resulting apparatus fulfills the limitations of the claim.

 Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2012/0145041 to Walters in view of United States Patent Application No. 2017/0137940 to Zeberoff, United States Patent Application No. 2004/0037767 to Adderton et al, as applied to Claim 1 above, and in further view of United States Patent No. 3395674 to Burham et al.
The teachings of Walters in view of Zeberoff and Adderton are relied upon as set forth in the above 103 rejection.
In regards to Claim 32, Walters teaches that the tumbler does rotate.
Walters in view of Zeberoff and Adderton do not expressly teach at least one of the end plates comprises a toothed outer edge extending the entire periphery of the end plate, said edge engaging with a rotation gear coupled with a motor to rotate the tumbler reactor.
Burham teaches a tumbler reactor or drum 10 Fig. 1, 2 can have end plates 22a, 22b where one of the end plates 22b has a toothed outer edge 58 extending the entire periphery of the end plate, said edge engaging with a rotation gear 12, 80, 82 coupled to a motor (not shown) to rotate the tumbler (Col. 2 line 7-Col. 4 line 75). 
It would have been obvious to one of ordinary skill in the art  before the effective filing date, with a reasonable expectation of success, to alternatively substitute the shaft and drive of Walters in view of Zeberoff and Adderton with the teeth and motor of Burham, as art-recognized equivalent means for providing a mechanism for rotating the tumbler reactor.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivation A.
The resulting apparatus fulfills the limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 9764954 to Walters et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716